DETAILED ACTION
	Claims 22-44 are present.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	In claim 24, the specification Fig. 1 is considered to provide a limiting definition for what is considered to be “downstream” or a “downstream screen unit.”  It is noted that since the recited screens are connected in a counter current washing configuration, material moves through the screen units in both directions such that a limited meaning for “downstream” is required to understand the meaning of the term.  Claim 24 recites 2-8 screen units.  As such, the recitation of the second, third, fourth, fifth and seventh screen units and any of screen unit 1 through 8 in claims 25, 27, 29, 31 and 33 is considered to have antecedent basis in the prior recitation of 2-8 screen units in claim 24 since one having ordinary skill in the art would have recognized that connected in a counter current washing requires the screen units to be connected in series with higher numbered screen units in the downstream direction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-38 and 40-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102775504 B (“CN’504”) further in view of He et al. (U.S. 2012/0288900), Bier et al. (Integrated starch wet milling process, Die Starke 26 (1974): 23-28), Ramirez et al. (Enzymatic corn wet milling: engineering process and cost model, Biotechnol. Biofuels 2 (2009): 2), Blom et al. (WO 2016/005522 A1) and Schulein (Cellulases of Trichoderma reesei, Methods Enz. 160 (1988): 234-42). 
A machine translation of CN’504 is provided and is cited herein.  Machine translation obtained from worldwide.espacenet.com.  See MPEP 2120(II).
The Sequence Listing of Blom et al. is also available in U.S. 2017/0202242 A1.
He et al. claims priority to CN application 20110118242.7 filed 05/11/2011 published as CN 102775504 and appears to be a similar disclosure.  He et al. is cited for a translation of the Figure of CN’504 being Figure 1 of He et al. and for no other purpose or teachings.
CN’504 in the claims teach:
1.An enzymatic method for producing corn starch, comprising corn soaking [i.e. soaking corn kernels in water to produce soaked kernels]; corn crushing [i.e. grinding the soaked kernels to produce soaked and ground kernels] and germ separation and washing  [i.e. separating germs from the soaked and ground kernels]; fine grinding; washing and drying of fibers; separation and drying of proteins; washing, dehydrating and drying steps of starch, characterized in that Adding an enzyme preparation before the step of washing, dehydrating and drying the starch, the enzyme preparation being a cellulase or a xylanase or a combination of the two, based on the weight of the corn, of the enzyme preparation The amount added is 0.001 to 0.08% [i.e. 0.001% is 0.01 kg of enzyme per tonne of corn kernel within the range recited in claim 42];
The enzyme preparation is added during the germ washing process in the corn breaking and germ separation and washing steps and/or the enzyme preparation is added during the fiber washing process in the washing and drying step of the fiber.
2.The method of claim 1 wherein said xylanase is added during said corn breaking and germ separation and washing steps and a fiber washing process is added during said washing and drying steps of said fibers a combination of a cellulase and the xylanase.
“In the method of enzymatically producing corn starch of the present invention, the enzyme preparation is added in the corn soaking step or the corn breaking and germ separation and washing step or the fiber washing and drying step.” CN’504, page 2, middle.
More specifically, CN’504 teach soaking corn at a temperature of 50-55[Symbol font/0xB0]C for 40-60 hours.  CN’504, page 5, bottom. “The invention adds the enzyme preparation in the soaking liquid to break or separate the cell wall and the seed coat connecting fiber in the corn grain, so that the cellulose and hemicellulose in the corn grain are effectively decomposed, and the seed coat, the endosperm starch, and the seed coat are promoted. Protein, germ, fiber and other substances are effectively separated.” CN’504, page 6, first full para.  
“Soak the corn, drain the soaking solution, use the corn water slurry with 45~50 °C warm water to send the corn into the sandstone collecting cyclone to remove the sand, then send it into the gravity sieve, and separate the transported water for reuse. Enter the corn hopper to prepare for the crusher to break. Corn crushing generally adopts two methods of crushing, namely: corn→one crushing→germ separation→second crushing→germ separation. After the corn kernels are broken once, most of the germs are separated from the endosperm, the germs are removed through the floating tanks, and then the secondary crushing is carried out. After two times of crushing, the germs are all separated. The separated germ is sprayed on the vibrating screen by continuous process water with the enzyme preparation added, and the starch milk and gluten adhered on the surface of the germ are washed away, and the water is initially dehydrated by the centrifuge until the water content in the germ is less than 36%.” CN’504, page 6, middle. That is, the soaked corn/kernels are ground/crushed to produce soaked and ground kernels followed by separation germs.  
“After breaking and separating the germ, the corn contains endosperm fines, gluten, cortex and some starch granules. Most of the starch is contained in the endosperm granules and cortex and must be finely ground to maximize the release of starch, protein and cellulose [i.e. fiber], creating good conditions for the separation of the subsequent components.” CN’504, page 6, middle.  That is, after removal/separation of germs discussed above, the remaining material including endosperm fines/granules contains starch, gluten and cellulose/fiber such that this remaining material is a corn kernel mass comprising fiber, starch and gluten.
“The fiber separation mainly washes the fiber residue after releasing the starch through the process water added with the enzyme preparation a plurality of times, so that it contains less free starch and bound starch. The washed fiber is squeezed and dried to become a dry slag skin. The enzyme preparation of the invention can minimize the hydrophilicity of cellulose and hemicellulose, and therefore, can reduce the water content of the fiber material, thereby improving the concentration and drying efficiency, reducing the amount of steam for concentration and drying, and thus greatly Save energy.” CN’504, page 6, middle. That is, the corn kernel mass as described above is subjected to a fiber washing procedure in which an enzyme preparation is added to the process water such that the corn kernel mass subjected to the fiber washing procedure is admixed with the enzyme composition as described.
CN’504 describe the enzyme preparation described as containing a cellulase prepared from Trichoderma reesei (CN’504, page 3, bottom) and a xylanase prepared by Aspergillus niger (CN’504, page 4, middle), which are both hydrolytic enzymes.  “The enzyme described in the present invention is a cellulase or a xylanase or a combination of the two. The invention utilizes the characteristics that cellulase and hemicellulase can rupture or separate the cell wall and the seed coat fiber in the corn grain, so that the plant cell wall is quickly decomposed or collapsed, so that the cellulose and hemicellulose in the corn grain are effective.” CN’504, page 3.  As such, CN’504 teach an enzyme composition comprising a xylanase and an addition hydrolytic enzyme being a cellulase as recited in directly claim 38 wherein such enzyme composition is added to in a process of washing fiber.  Schulein describes that is well-recognized in the art that T. reesei species produces cellulase classified as EC 3.2.1.4.  Schulein, page 234.
“The enzyme preparation of the invention can be added to the corn starch production process along with the process water, which means that the solid enzyme preparation is dissolved by 5-10 times of process water, and the enzyme liquid flow volume is calculated according to the commercial corn processing flow rate, and the enzyme preparation is added. The amount is 0.001-0.08% (based on the weight of the commercial corn). For example, the commercial corn is 10 tons/hour, the added amount is 0.01%, that is, 1000 grams, and 10 times of the process water is dissolved, that is, 10 liters. The volume of the enzyme solution is 10 liters/hour.” CN’504, page 5, 1/3 down page.  That is, the corn and the enzyme solution is added as part of the process water at a constant rate, which indicates a traditional wet mill process wherein corn and process water (with enzyme including xylanase) is moved through the wet milling system in a continuous manner.  For example, as stated in “Embodiment 1” (page 7) of CN’504:
Embodiment 1
1、Production equipment: 1200 tons / day of wet processing corn starch production line.
2、Addition of enzyme preparation: An enzyme preparation (30% cellulase, 70% xylanase) was added, and the initial addition amount was 0.02%, and the amount of addition was adjusted to 0.015% after 24 hours. The enzyme preparation addition point is a process water tank, which is continuously added for 30 days. In the production process of wet processing corn starch, the transportation of raw materials depends on the process water transportation. In addition to the new water for starch washing, other materials such as germ washing and fiber washing water are process water, and the process water can be recycled as shown in FIG.
He et al. is cited as a translation of the Figure of CN’504.  Fig. 1 of He et al. shows “process water” in the lower right corner of the figure that is simultaneously directed towards “wash the fiber,” “wash the embryo,” and “soaking solution for corn” such that the process shown in the Figure and described in embodiment 1 is a continuous process or possibly a semi-continuous process.  
Embodiment 3 on page 8 of CN’504 is as follows:
Embodiment 3
1、Production equipment: 800 tons / day of wet processing corn starch production line.
2、Addition of the enzyme preparation: The initial addition amount of the enzyme preparation (cellulase 30%, xylanase 70%) was 0.01%, and the amount added after 48 hours was adjusted to 0.008%. The enzyme preparation addition point was fiber washing and continued to flow for 7 days.
That is, Embodiment 3 sets forth an alternate embodiment wherein the enzyme preparation rather than added to process water is added directly at the point of fiber washing and added as a continuous flow for 7 days.  Again, Embodiment 3 is consistent with the Figure in describing a system wherein corn material and water including the enzyme composition is continuously flowing through the wet milling system.
Since CN’504 teach all of the features of claim 24 except for the use of GH5 xylanase and specific structural elements of a fiber washing system as recited in claim 24, the methods of CN’504 are considered to be a wet milling process of corn kernels.  
However, CN’504 do not indicate that the xylanase is specifically a GH5 xylanase or the specifics of a fiber washing procedure utilizing a fiber washing system as recited in claim 24.
Regarding the recited fiber washing system, as discussed, CN’504 directly teach subjecting a corn kernel mass as recited in claim 24 to a fiber washing procedure wherein hydrolytic enzymes including xylanase and cellulase are added to the process water through which such fiber washing is performed.  Bier et al. teach with greater specificity the equipment utilized to perform the traditional wet process for wet milling corn.
Figure 1 of Bier et al. illustrate an integrated starch wet milling process including the steps of soaking corn kernel (i.e. steeping), grinding the soaked corn kernels (i.e. a mill for grinding) and separating germs from soaked, ground corn kernels (i.e. germ washing) and a fiber wash system wherein the wet milling process and apparatus of Bier et al. appears to perform all of the wet milling process and shown in the Figure of CN’504.  The fiber wash system of Bier et al. is described as follows:
“The fiber washing system as a whole is a countercurrent wash system consisting of 6 stages of 120’ DSM Screens (Fig. 9) (i.e. 6 screen units). With the exception of the first stage unit, all screens use 75 micron surfaces. The first stage screen is equipped with a 50 micron surface. Thus, the total starch gluten slurry passing this station is screened at 325 mesh. Screening the starch at 325 mesh makes it easier to produce a 70% protein gluten, since essentially all of the fine fiber is removed, which would otherwise classify in the Primary Separator with the gluten. The starch reports to the screen undersize in the same proportion as the liquid split, while the fibers are rejected to the oversize and washed.” Bier et al., bridging pages 25-26.  “In order to reduce the free starch in the fiber to an acceptable level (5% or less) in 6 stages of SDM Screens, a screening centrifuge (Fig. 10) is used as a final stage.”  Bier et al., page 62, left column.  That is, the fiber washing procedure described by Bier et al. has 6 screen units separates fiber from starch and gluten by creating first fraction having essentially all fine fiber removed and a second fraction containing having fibers that are oversized as to not pass through the described screens such that the second fraction contains a higher amount of fiber than the first fraction.  That is, as shown in Fig. 8 of Bier et al., two fractions exit the fiberwash: A first fraction having dry solids and water and a second fraction having fiber and water such that the second fraction has a higher fiber amount than the first fraction.  More specifically, as annotated in Fig. 1 of Bier et al. (see added underlined text), each screen unit in the middle of the fiber washing system generates a first fraction and a second fraction as recited. 

    PNG
    media_image1.png
    438
    761
    media_image1.png
    Greyscale

	Ramirez et al. teach and discuss the adaptation of corn wet milling to enzymatic corn wet milling processes.  Ramirez et al. describe a system similar to Bier et al. as shown in Table I and Fig. 1 of Ramirez et al. except an enzymatic treatment tank is added having a three hour residence time.  The enzymatic treatment tank as taught is for enzymatic treatment of corn after soaking and grinding (i.e. soaked and ground corn kernels). See Ramirez et al., page 4 (Enzymatic Treatment section).  As shown in Fig. I of Ramirez et al., enzyme is added directly to the enzymatic treatment tank:

    PNG
    media_image2.png
    178
    249
    media_image2.png
    Greyscale


It is noted that the systems of Ramirez et al. includes fiber separation and recovery (i.e. a fiber washing process) wherein “This stage of the process remains as the conventional treatment where the degermed corn slurry is passed over the grit screen to separate water, loose starch and gluten (together known as mill starch) from the fiber and bound starch and gluten.” Ramirez et al., page 4, right column.
That is, Ramirez et al. teach that an incubation period is necessary in order to assist an enzyme to have an opportunity to act upon the corn material of a wet milling process.  The same is also taught by CN’503 teaching in Embodiment 3 “the enzyme preparation addition point was fiber washing and continued to flow for 7 days” wherein enzyme is contacted with the fiber for fiber washing in a continuous flow manner over a period of time to allow for the enzyme to have an opportunity to have an effect on the treated material in the fiber wash.  More specifically, since the enzyme as discussed by CN’503 is continuously added and replenished, the contact time between the corn material in the fiber washing stage and the enzyme solution would appear to depend upon the flow rate of corn material trough the fiber wash as taught by CN’503.
Again, as taught by Ramirez et al., when adapting a “traditional wet milling plant” to include an enzymatic treatment, it is appropriate to add an enzyme treatment tank at an appropriate location within the system to allow for the enzyme to have an appropriate amount of time to affect the corn material within the wet milling process.   In view of CN’504 et al. directly teaching that it is further advantageous to perform fiber washing with an enzymatic treatment including a xylanase and a cellulase, the ordinarily skilled artisan at the time of filing would have been motivated to include an enzymatic tank for the incubation of corn fiber-containing material as part of a fiber wash system within a wet mill process system as described by Bier et al. and Ramirez et al.
That is, all of CN”504 (Figure), Bier et al. (Fig. 1) and Ramirez et al. (Figure I) teach similar wet milling process and systems for performing wet milling of corn in an advantageous manner.  As discussed, CN’504, and particular Embodiment 3 of CN’504 teach the continuous addition of enzyme preparation to a fiber wash process.  However, Ramirez et al. teach that the action of an enzyme on corn-based material moving though a commercial wet milling process can be advantageously assisted by addition of an enzymatic treatment tank at an appropriate location within the system that allows for a three hour residence time of corn material moving through the system with such treatment tank to increase the time that the enzyme has to act upon the corn material.
In view of the above, at the time of filing the ordinarily skilled artisan would have been motivated to adapt the methodology of CN’504 for enzymatic treatment using a xylanase and/or in a process of adding such xylanase to a fiber washing process to commercial systems as taught by Ramirez et al. and Bier et al. since CN’504 teach that such enzymatic treatment occurring during fiber washing is advantageous for recovery of starch and drying of the washed fiber by saving energy as discussed above.  As taught by Ramirez et al., a commercial system, which is similar to the systems taught by both CN’504 and Bier et al., can be modified to better accommodate an enzymatic treatment step by addition of an enzymatic treatment tank to receive the material to be subjected to enzymatic treatment.  Since CN’504, Embodiment 3, teach the direct addition of an enzyme preparation at the point of fiber washing, at the time of filing the ordinarily skilled artisan would have been motivated to modify the systems of either Ramirez et al. and/or Bier et al. to have an added enzymatic treatment tank to receive material undergoing the fiber washing process for enzymatic treatment as suggested by CN’504  Again, the ordinarily skilled artisan at the time of filing would have been motived to do this since 1) CN’504 directly teach that it is beneficial for starch recovery and drying of fiber in a process of fiber washing to add xylanase and cellulase directly to the fiber washing process, and 2) Ramirez et al. teach that it is advantageous to adapt a commercial wet milling system for adaptation to enzymatic treatment by adding an enzymatic treatment tank to hold the material to be subjected to enzymatic treatment to allow for the enzyme and such material sufficient time to interact.
Bier et al., as explained above, depicts a fiber washing system of a continuous system in some detail while CN’504 and Ramirez et al. discuss fiber washing apparatus generically.  In particular, Bier et al. published in 1974 appears to teach a fiber washing system of a standard and well known configuration in the art wherein Ramirez et al., page 5, left column, also discuss “remaining solids are finely ground to complete the dispersion of the starch and the ground slurry is washed [i.e. fiber washing] and separated in countercurrent fashion over a set of screens. The clean fiber is dewatered by a screen and a screw press to a final moisture of 60%.”  That is, both Ramirez et al. and Bier et al. state fiber washing using screens arranged in a countercurrent fashion wherein the additional structural details of Bier et al. provide a further description of the arrangement and nature of such screens for a countercurrent fiber washing system. 
As discussed, the oversized or second fraction generated by each DSM screen in Bier et al. is increasingly enriched in fiber.  While an enzyme incubation tank can be added to treat material (i.e. a corn kernel mass comprising fiber, starch and gluten) prior to entering the fiber washing system, again the oversized or second fraction generated by each DSM screen is increasing enriched in fiber such that the ordinarily skilled artisan at the time of filing would have realized that treatment of one of these fractions of the DSM screens would allow for potential increased action of added xylanase on the fiber due to increased concentration of the fiber.  For example, if an enzymatic treatment tank were inserted to receive the second or oversized fraction pointed out in the annotation of Fig. 1 of Bier et al. above, the resulting fiber wash system would have all of the following features:
(i) 6 screen units which are fluidly connected in a counter current washing configuration, wherein each screen unit is configured for separating a stream of corn kernel mass and liquid into - a first fraction (s) and a second fraction (f), wherein the second fraction (f) contains a higher amount of fiber than the first fraction (s); (ii) a space (V) [i.e. an enzymatic incubation tank] which is located between the first and the last screen units and is fluidly connected to receive one of the second fractions (f), wherein the fraction(s) are incubated in the space (V) for an incubation time of at least 5 minutes and less than 48 hours and the incubated fraction(s) are outlet to a downstream screen unit, wherein the corn kernel mass is introduced to the most upstream screen unit (S1), process water is introduced to the most downstream screen unit, and an enzyme composition comprising a xylanase is introduced downstream of the most upstream screen unit (S1) and upstream of the most downstream screen unit and upstream of or in the space (V); and the first fraction (s) outlet from each screen unit is a product stream containing starch and gluten and the second fraction (f) outlet from each screen unit is a washed corn kernel mass containing fiber and a lower amount of starch and gluten than the corn kernel mass entering the screen unit.
That is, for the reasons stated above, an ordinarily skilled artisan at the time of filing would have been motivated to add an enzymatic treatment tank at a position to receive the oversized or second fraction of any of the DSM screen units described by Bier et al. that is enriched in fiber including between the second or third screen units, third and fourth screen units or fourth and fifth screen units as recited in claims 25, 27, and 29.  Ramirez et al. directly teach that it is appropriate to add enzyme, which would be xylanase and cellulase in this instance, directly to the enzymatic incubation tank (i.e. the space) as recited in claims 26, 28 and 30 and CN’504, Embodiment 3, also states the addition of enzyme directly at the point of fiber washing.  As such, both Ramirez et al. and CN’504 both teach the direct addition of enzyme at a desired stage or point of action rather than only in the process water such that the ordinarily skilled artisan at the time of filing would have been motivated to add enzyme directly to a space or enzymatic treatment tank containing fiber to be subject to fiber washing as discussed above.  It is noted that a fiber washing system with 6 screen units has 3 screen units, has 4 screen units and has 5 screen units.  
Regarding claims 31 and 33, Brier et al. explain that “In order to reduce the free starch in the fiber to an acceptable level (5% or less) in 6 stages of DSM Screens, a screening centrifuge (Fig. 10) is used as a final stage.”  Brier et al., page 26, left column. The preceding is a direct suggestion that more than 6 stages of DSM Screens may be used or may be required in order to reduce free starch in the fiber to an acceptable level if a centrifuge is not used.  As such, at the time of filing, the ordinarily skilled artisan would have been motivated to include addition DSM Screen units more than 6, such as 7 or 8 screen units, in order to achieve the benefit of an acceptable level of free starch in fiber passed through a fiber wash system if a centrifuge is not used.  As discussed above, an ordinarily skilled artisan at the time of filing would have been motivated to add an enzymatic treatment tank at a position to receive the oversized or second fraction of any of the DSM screen units described by Bier et al. that is enriched in fiber including between the second or third screen units, third and fourth screen units, fourth and fifth screen units, or fifth and sixth screen units.   Ramirez et al. and CN’504 (Embodiment 3) both directly teach that it is appropriate to add enzyme, which would be xylanase and cellulase in this instance, directly to a point of fiber washing with Ramirez et al. teaching the appropriateness of addition of enzyme directly to an enzymatic incubation tank (i.e. the space) as recited in claims 32 and 34.
Regarding recitation that the xylanase is specifically a GH5 xylanase having at least 90% identity to recited SEQ ID NO: 8, while CN’504 illustrates a xylanase preparation prepared from Aspergillus niger, Many xylanases for decomposing cellulose and/or hemicellulose as found in corn are known in the art.  Blom et al. teach that “Commercially available GH10 and GH11 xylanases are often used to break down the xylose backbone of arabinoxylan. In animal feed this results in a degradation of the cereal cell wall with a subsequent improvement in nutrient release (starch and protein) encapsulated within the cells. Degradation of xylan also results in the formation of xylose oligomers that may be utilised for hind gut fermentation and therefore can help an animal to obtain more digestible energy. However, such xylanases are sensitive to side chain steric hindrance and whilst they are effective at degrading arabinoxylan from wheat, they are not very effective on the xylan found in the seeds of Panicoideae species, such as corn or sorghum.”  Blom et al., page 2, lines 15-22.  “The present invention relates to a method of releasing xylose from plant based material, comprising treating plant based material from the sub-family Panicoideae with a composition comprising a formulating agent and a GH5 polypeptide having xylanase activity.”  Blom et al., page 3, lines 1-4.
That is, Blom et al. teach GH5 xylanases that are taught to be particular effective in treating plant based material from corn, which is of the sub-family Panicoideae. The term xylanase as used by Blom et al. refers to 1,4-beta-D-xylan-xylohydrolase classified in E.C. 3.2.1.8.  Blom et al., page 27, line 31.  Among the GH5 xylanases taught by Blom et al. is a GH5 xylanase having SEQ ID NO: 30 of Blom et al. from Chryseobacterium sp-10696.  Blom et al., page 8, lines 6-7.  An alignment between recited SEQ ID NO: 8 (Qy) and SEQ ID NO: 30 of Blom et al. (Db) is as follows:

    PNG
    media_image3.png
    822
    734
    media_image3.png
    Greyscale

As can be seen in the alignment above, SEQ ID NO: 30 of Blom et al. is a GH5 xylanase having greater than 90% identity with recited SEQ ID NO: 8 or the mature polypeptide of SEQ ID NO: 8.
Again, Blom et al. directly teach that the GH5 xylanases taught therein are superior for degrading xylan as found in corn.  As such, at the time of filing, the ordinarily skilled artisan would have been motivated to apply any of the xylanases described by Blom et al., including SEQ ID NO: 30 of Blom et al. to treatment of fiber within a fiber washing process as taught by CN’504.  Since the xylanases of Blom et al. are particularly appropriate for digesting “xylan found in the seeds of Panicoideae species” (e.g. corn kernels), the ordinarily skilled artisan at the time of filing would have recognized that the xylanases taught by Blom et al. as suitable “rupture or separate the cell wall and the
seed coat fiber in the corn grain, so that the plant cell wall is quickly decomposed or collapsed, so that the cellulose and hemicellulose in the corn grain are effective. Decomposition can promote the effective separation of seed coat, endosperm starch, protein, germ, fiber and other substances” as required for application in the methods of CN’504. CN’504, page 3, middle.
That is, substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
Here, (1) the prior art of CN’504 teach a method for adding a xylanase in a fiber washing procedure that is apparently not specifically a GH5 polypeptide.  (2) Blom et al. teach GH5 xylanases, including SEQ ID NO: 30 of Blom et al. having at least 90% identity to recited SEQ ID NO: 8, that are particularly suitable for the decomposing xylans from corn kernels.  (3)  The ordinarily skilled artisan at the time of filing could have readily applied any of the xylanases taught by Blom et al. to the processes of CN’504 wherever an enzyme composition containing a xylanase is used.  (4) No other factual findings are deemed necessary to explain a conclusion of obviousness.  For these reasons, an ordinarily skilled artisan at the time of filing would have been motivated to utilize and substitute any of the xylanases taught by Blom et al., including SEQ ID NO: 30 of Blom et al., within the methods of CN’504.
Regarding claims 40 and 41, Blom et al., page 154, lines 33-37, teach that an enzyme composition containing a xylanase “may be formulated as a liquid or a solid.”  As such, it would have been obvious at the time of filing to apply any xylanase composition in the form of a solid or liquid within embodiments of CN’504 as otherwise modified as discussed above.  It is noted that CN’504 describe that the “enzyme preparation of the invention can be added to the corn starch production process along with the process water, which means that the solid enzyme preparation is dissolved by 5-10 times of process water.” CN’504, page 5, middle.  “The present invention can also be directly added to the production process of corn starch using a liquid enzyme preparation.”  CN’504, page 5, middle.  As such, CN’504 directly teach that either solid or liquid enzyme compositions can be applied.
Regarding claim 35, as discussed Ramirez et al., Table I, teach an enzymatic treatment tank configured to have a residence time of 3 hours for materials passing through the tank.  [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  MPEP 2144.05(II)(A).  Since Ramirez et al. directly teach the use of enzymatic treatment tank having a residence time of several hours, it is not inventive to discover a workable range of time in which such cellulase and xylanase is in contact with the corn kernel mass within the broadly recited range of 35 minutes to two hours such that material flow through the system or the volume of the enzymatic incubation tank can be adjust to arrive at a workable incubation time within the incubation tank.  
Regarding claim 36, it is clear that the fiber washing procedure taught by CN’504 as discussed above is performed with liquid water (e.g. process water), wherein water is well-known to be liquid at a temperature from 0 to 100[Symbol font/0xB0]C.  [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."   MPEP 2144.05(II)(A). Here, since it is understood that liquid water is used in the fiber washing procedure of CN’504 as well as in the wet milling process of Ramirez et al. and Bier et al., it is not inventive to discover a workable temperature wherein water is liquid within the broad range of 25[Symbol font/0xB0]C and 95[Symbol font/0xB0]C wherein 25[Symbol font/0xB0]C is understood within the art to be at or near ambient room temperature.
Regarding claim 42, “The enzyme preparation of the invention can be added to the corn starch production process along with the process water, which means that the solid enzyme preparation is dissolved by 5-10 times of process water, and the enzyme liquid flow volume is calculated according to the commercial corn processing flow rate, and the enzyme preparation is added. The amount is 0.001-0.08% (based on the weight of the commercial corn). For example, the commercial corn is 10 tons/hour, the added amount is 0.01%, that is, 1000 grams, and 10 times of the process water is dissolved, that is, 10 liters. The volume of the enzyme solution is 10 liters/hour.”  CN’504, page 5, middle.  As such, CN’504 directly teach the appropriateness of adding 1 kg (1000 g) of hydrolytic enzymes per 10 metric tons of corn (i.e. corn kernels) (i.e.  0.1 kg enzyme per ton) entering the process or 0.01% by weight.  Since 0.1 kg enzyme per ton is described as 0.01% by weight, it is clear that the referenced “ton” is a metric tonne or 1000 kg.  At the time of filing, it would have been obvious to use the same amounts of hydrolytic enzymes taught by CN’504 et al. even if a GH5 xylanase is used as suggested by Blom et al. since "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  MPEP 2144.05(II)(A).  It is noted that CN’504 directly teach the use of a xylanase and/or cellulase wherein when both xylanase and cellulase are used CN’504 directly teaches that the weight content of xylanase in the enzyme preparation is 70%.  CN’504, page 3, top. As such, when a combination of cellulase and xylanase is applied at 0.01% by weight, CN’504 directly counsels that 0.007% by weight of xylanase [i.e.. 0.07 kg xylanase per tonne of corn kernel within the range of claim 42] in the example provided above.  Again, “it is not inventive to discover the optimum or workable ranges by routine experimentation" wherein CN’504 directly suggest amounts and ranges of enzyme directly falling with and overlapping the ranges recited in claim 42.  MPEP 2144.05(II)(A). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.’” MPEP 2144.05(I).
Regarding claims 43 and 44, Bier et al. describe “The Centrifuge Station (upper right, Fig. 1) consists of four centrifuges of the disc nozzle type (Fig. 12): The Mill Stream Thickener, The Primary Starch-Gluten Separator, The Gluten Thickener, The Clarifier.”   Bier et al., page 26, left column.  As can be seen in Fig. 1 of Bier et al., the final undersized, fiber-reduced fraction (i.e. final first fraction) from the fiber wash system is directed towards the Centrifuge System/Station as described that produced separate gluten and starch syrup products such that starch is separated from gluten, and Bier et al., page 27, right column, teach a “Starch Washing System” (lower right in Fig. 1) that washes recovered starch.  As such, the cited prior art including Bier et al. teach that it is standard and routine in the art to separate starch from gluten in the final fiber-depleted or second fraction produced by a fiber washing system and wash the starch such that at the time of filing one having ordinary skill in the art would have been motivated to do the same.

Claims 24-44 (all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102775504 B (“CN’504”), He et al., Brier et al., Ramirez et al., Blom et al. and Schulein as applied to claims 24-38 and 40-44 above, and further in view of Miyauchi et al. (Expression of a bacterial xylanase in Trichoderma reesei under the egl2 and cbh2 glycosyl hydrolase gene promoters, New Biotechnol. 20 (2013): 523-30).
The features of claims 24-38 and 40-44 are discussed above.
Regarding claim 39, Blom et al. describe a range of host cells in which the GH5 xylanases taught by Blom et al. can be recombinantly expressed including Trichoderma reesei.  Bloom et al., page 149, line 31.  The use of T. reesei host cell to recombinantly produce bacterial xylanases is well-established in the prior art.  For example, Miyauchi et al. teach methodology for production of heterologous xylanases in T. reesei for secretion.  “Trichoderma reesei is one of the most efficient degraders of lignocellulosic biomass because of its efficiency in secreting hydrolytic enzymes such as cellulases and hemicellulases.”  Miyauchi et al., page 523, left column.  
Since Blom et al. explicitly teach that T. reesei is an appropriate host cell for the expression of the GH5 xylanases described by Blom et al., the ordinarily skilled artisan at the time of filing would have been motivated to express such GH5 xylanases in T. reesei using the methodology described by Miyauchi et al.  Further, CN’504 teach the separate production of a cellulase produced by T. reesei and a second Aspergillus niger strain to produce a xylanase.  CN’540, page 4, middle (preparation of xylanase), page 3, bottom (preparation of cellulase).  The ordinarily skilled artisan at the time of filing from the teachings of Miyauchi et al. would have recognized that expression of heterologous xylanase in T. reesei by secretion would provide a single strain producing both cellulases and the GH5 xylanase such that the cellulase and GH5 xylanase can be advantageously obtained from a single fungal strain.  Both CN’504 and Miyauchi et al. evidence that T. reesei is an organism with a cellulase background.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-44 (all pending claims) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18-20 of copending Application No. 16/326,952 in view of CN 102775504 B (“CN’504”), Bier et al. (Integrated starch wet milling process, Die Starke 26 (1974): 23-28), Ramirez et al. (Enzymatic corn wet milling: engineering process and cost model, Biotechnol. Biofuels 2 (2009): 2, Blom et al. (WO 2016/005522 A1), Schulein (Cellulases of Trichoderma reesei, Methods Enz. 160 (1988): 234-42) and Miyauchi et al. (Expression of a bacterial xylanase in Trichoderma reesei under the egl2 and cbh2 glycosyl hydrolase gene promoters, New Biotechnol. 20 (2013): 523-30). 
Application No. 16/326,952 is published as Vidal et al. (U.S. 2020/0009573 A1).
Copending claims 1 and 8:
1. (Original). A fiber washing system comprising a plurality of screen units (S1... S4) being fluidly connected in a counter current washing configuration; each screen unit is configured for separating a stream of corn kernel mass and liquid into two fractions: 
- a first fraction (s) and a second fraction (f), said second fraction (f) containing a higher amount measured in wt% fiber than the first fraction (s); 
- a space (V) arranged in the system and being fluidly connected to receive one of said first fraction (s), one of said second fraction (f), or a mixed first and second fraction (sf), preferably only a second fraction (f), and configured to provide an incubation time for one or both fractions received in the space; and outletting the thereby incubated one or both fractions to a downstream screen unit (S4), 
wherein the system is configured for 
- inletting corn kernel mass and liquid to the most upstream screen unit (S1) 
- outletting the first fraction (s1) from the most upstream screen unit (S1) as a product stream containing starch,
 - inletting process water, preferably arranged for inletting process water to a most downstream screen unit (S4), 
- outletting the second fraction (f4) from most downstream screen unit (S4) as a washed corn kernel mass containing a lower amount of starch and gluten than the original corn kernel mass. - introducing hydrolytic enzymes into the system.
8. A method to improve starch yield and/or gluten yield from corn kernels in a wet milling process, comprising the steps of:
a) soaking the kernels in water to produce soaked kernels;
b) grinding the soaked kernels;
c) separating germs from the ground and soaked kernels to produce a corn kernel mass comprising fiber, starch and gluten; and
d) subjecting the resultant corn kernel mass, to a fiber washing procedure;
wherein during step d) one or more fractions of the corn kernel mass is contacted with an effective amount of one or more hydrolytic enzymes, and step d) has a total retention time of at least 45 minutes.
 Copending claim 16 recites that the hydrolytic enzymes are expressed in Trichoderma reesei (an organism with a cellulase background) and includes a GH10 xylanase and an arabinofuranosidase.  
The fiber washing system recited in copending claim 1 meets the features of the fiber washing system recited within the methods of claim 24.  
The copending claims do not directly recite that the methods of copending claim 8 should be performed with the methods of copending claim 1 and that a hydrolytic enzyme should be a GH5 xylanase having greater than 90% identity with recited SEQ ID NO: 8.
The teachings of CN’504, He et al., Bier et al., Ramirez et al. and Blom et al. and further in view of Miyauchi et al. stated in the rejections under 35 U.S.C. 103 above are incorporated herein by reference and are not restated in full.  The reasons one having ordinary skill at the time of filing would have 1) utilized a GH5 xylanase as recited in replacement of a GH10 or GH11 xylanase as recited in the patented claims, and 2) utilized a fiber washing system to perform a step of treating the slurry in a fiber washing step to separate fiber from the starch and protein (e.g. gluten) is fully discussed in the rejections above incorporated herein by reference, which includes the method of treating crop kernels as recited in copending claim 8.  The reasons why the ordinarily skilled artisan at the time of filing would have performed all of the features of claims 25-44 in performance of such method is further discussed above.
Similarly, CN’504 directly teach the addition of an enzyme composition including xylanase in process water for performing a fiber washing procedure within a process including all of a) soaking the kernels in water to produce soaked kernels; b) grinding the soaked kernels; c) separating germs from the ground and soaked kernels to produce a corn kernel mass comprising fiber, starch and gluten; and d) subjecting the resultant corn kernel mass, to a fiber washing procedure; wherein during step d) one or more fractions of the corn kernel mass is contacted with an effective amount of one or more hydrolytic enzymes as recited in copending claim 8.  The reasons one having ordinary skill in the art at the time of filing would have utilized a fiber washing system having the features as recited in claim 24 in the performance of a fiber washing procedure as recited in copending claim 8 including the introduction of a GH5 xylanase into a fiber wash procedure as recited in claim 24 is fully discussed in the rejections above incorporated herein by reference which includes all of the features of the fiber washing system as recited.  The reasons why the ordinarily skilled artisan at the time of filing would have performed all of the features of claims 25-44 in performance of such method is further discussed above.
This is a provisional nonstatutory double patenting rejection.

Claims 24-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,836,837 B2 in view of CN 102775504 B (“CN’504”), He et al. (U.S. 2012/0288900 A1), Bier et al. (Integrated starch wet milling process, Die Starke 26 (1974): 23-28), Ramirez et al. (Enzymatic corn wet milling: engineering process and cost model, Biotechnol. Biofuels 2 (2009): 2, Blom et al. (WO 2016/005522 A1), Schulein (Cellulases of Trichoderma reesei, Methods Enz. 160 (1988): 234-42) and Miyauchi et al. (Expression of a bacterial xylanase in Trichoderma reesei under the egl2 and cbh2 glycosyl hydrolase gene promoters, New Biotechnol. 20 (2013): 523-30). 
Patented claim 1 is as follows:
1. A process for treating crop kernels, comprising:
a) soaking kernels in water to produce soaked kernels;
b) grinding the soaked kernels to form ground kernels;
c) separating the germ from the ground kernels to produce a slurry comprising fiber, starch and protein; and
d) treating the slurry in a fiber washing step to separate fiber from the starch and protein in the presence of an effective amount of a GH62 polypeptide having arabinofuranosidase activity.
Patented claims 6, 13 and 15 further recite further application of a xylanase in addition to the arabinofuranosidase.  Patented claim 11 states that the kernels can be corn kernels.
As discussed above, CN’504 teach a process similar to patented claim 1 having all of the features of claim 1 except for the specific application of a GH5 hydrolytic polypeptide (e.g. recited SEQ ID NO: 8) and the structural details of the fiber washing system as recited.  
However, the patented claims do not recite performance of the recited “treating the slurry in a fiber washing step to separate fiber from the starch and protein in the presence of an effective amount of a GH62 polypeptide [and xylanase] having arabinofuranosidase activity” by utilizing a fiber washing system having all of the features as recited in the pending claims.
The teachings of CN’504, He et al., Bier et al., Ramirez et al. and Blom et al. and further in view of Miyauchi et al. stated in the rejections under 35 U.S.C. 103 above are incorporated herein by reference and are not restated in full.  The reasons one having ordinary skill at the time of filing would have 1) utilized a GH5 xylanase as recited in replacement of a GH10 or GH11 xylanase as recited in the patented claims, and 2) utilized a fiber washing system to perform a step of treating the slurry in a fiber washing step to separate fiber from the starch and protein (e.g. gluten) is fully discussed in the rejections above incorporated herein by reference, which includes the method of treating crop kernels as recited in patented claim 1.  The reasons why the ordinarily skilled artisan at the time of filing would have performed all of the features of claims 25-44 in performance of such method is further discussed above.

Response to arguments
Applicant argues:
He teaches away from the Office's proposed combination because whereas Ramirez teaches incubating ground corn in the enzymatic treatment tank with a protease to hydrolyze the protein matrix (gluten) that surrounds the starch granules to disrupt the starch-gluten interactions so that the starch and gluten can be separated, He teaches a process where no protease is added to improve the corn gluten yield by preventing the protein from being dissolved and reducing the loss of the most valuable protein in the corn starch processing and reducing the pollution of the soluble protein in the process water discharged (see paragraph [0021] of He).

In direct opposition to He, Ramirez only describes using the treatment tank for the addition of protease to hydrolyze protein to separate gluten and starch, and is silent regarding the addition of any other enzymes for this purpose. Whereas Ramirez uses a treatment tank to incubate the protease with the ground corn for the enzymatic separation of the gluten and starch, resulting in an isolation of the proteases and the ground corn from the rest of the process flow, He teaches that enzymes other than protease, such as xylanases, are used continuously throughout the process water to improve the effect and efficiency of mechanical separation. In fact, paragraphs [0008]-[0016] of He teach that the enzyme preparation can be added virtually anywhere in the corn processing process. In contrast, Ramirez's enzymatic treatment tank is intended to incubate protease within a single location in a wet milling process. Because He teaches adding the enzyme preparation throughout the process to improve the effect and efficiency of mechanical separation, He teaches away from incubating the enzymes within a treatment tank, as proposed by Ramirez. He further teaches away because Ramirez's sole purpose of adding the enzymatic treatment tank is to incubate with protease, whereas He teaches that a protease is not added. For the above reasons, one skilled in the art would not be motivated to use Ramirez's treatment tank in He's process. Moreover, one skilled in the art would be discouraged from using Ramirez's treatment tank in He's process because Ramirez's tank is for incubating protease and He teaches that protease is not needed. The Office has not explained why a person of ordinary skill in the art would use a tank that was designed to incubate proteases for a specific purpose in a specific step of a wet-milling process in a process that specifically teaches not to add a protease. 



CN’504 (i.e. He et al.) is cited for its teachings regarding addition of a xylanase to a fiber washing step of a corn wet milling process. The rejection is based upon modifications of the process taught by CN’504 that an ordinarily skilled at the time of filing would have been motivated to make.  The rejection is not based upon making any modifications to the process taught by Ramirez et al.
An ordinarily skilled artisan at the time of filing would have recognized that any enzymatic reaction requires a sufficient contact time between the enzyme and the material treated by the enzyme.  For example, Embodiment 3 of CN’504 provides “The enzyme preparation addition point was fiber washing and continued to flow for 7 days.” It is recognized that Ramirez et al. only directly disclose the use of an enzymatic treatment tank at the point following grinding wherein such treatment is with a protease. However Ramirez et al. is further understood to teach the general concept that when a traditional wet milling process is adapted to employ enzymes that it is appropriate to add an enzymatic treatment tank in order to assist (and/or control) the time of contact between the enzyme and the material to be treated.  For example, Table 1 of Ramirez et al. indicates that use of an enzymatic treatment tank can result in control of contact time (i.e. residence time) between an enzyme and the material treated.
As such, Ramirez et al. is understood as teaching that when a traditional wet milling process in modified to introduce a step of enzymatic treatment that it is known to provide an enzymatic treatment tank to assist in contact between the enzyme and the material treated thereby.  CN’504 teach addition of a xylanase to fiber washing step/system of a wet milling process.  Ramirez et al. teach that it is beneficial to utilize an incubation tank when enzymatic treatment is introduced such that at the time of filing an ordinarily skilled artisan would have been motivated to modify a fiber washing system to include an incubation tank to achieve the benefit of increased contact time between the enzyme and the material passing through the fiber washing system.  As far as an enzymatic treatment tank is a vessel with a space, there is no reason why an ordinarily skilled artisan at the time of filing would have conclude that an enzymatic treatment tank is compatible only with proteases an not with other enzymes such as xylanases. As such, the incubation tank taught by Ramirez et al. is not understood as “one designed to incubate proteases for a specific purpose” since there is no reason to believe there is any specific structural differences between a tank capable of containing a protease and a tank capable of containing a xylanase.  It is noted that the specification provides no structural details for the “a space (V)” (i.e. enzyme incubation tank) that would appear to specialize such space for one enzyme over another or for use in a specific location within a wet milling system as described in Fig. 3 of the specification or otherwise.
The rejections of record do not suggest modification of the methods of CN’504 to include any use of a protease nor would an ordinarily skilled artisan at the time of filing have any reason to do so.
Regarding applicant’s statement that “Because He teaches adding the enzyme preparation throughout the process to improve the effect and efficiency of mechanical separation, He teaches away from incubating the enzymes within a treatment tank, as proposed by Ramirez,” the Examiner disagrees with this characterization of CN’504. “The enzyme preparation addition point was fiber washing and continued to flow for 7 days.” CN’504, Embodiment 8, page 8.  That is, CN’504 provides a working embodiment wherein the enzyme is not added “throughout the process” but is rather specifically added at the point of fiber washing.  This is further supported by the general description of CN’504.  
 “In the method of enzymatically producing corn starch of the present invention, the enzyme preparation is added in the step of separating and washing the corn and germ and the fiber washing process in the washing and drying step of the fiber.” CN’504, page 2, para. 9.  As such, just as in Ramirez et al., enzyme is added at the point in the process flow wherein enzymatic treatment is desired, which is in “the fiber washing process.”  Applicant’s assertion that CN’504 teaches “adding the enzyme preparation throughout the process” and any conclusion regarding CN’504 teaching away from using an incubation/treatment tank based upon the same is therefore not accepted.
“In fact, paragraphs [0008]-[0016] of He teach that the enzyme preparation can be added virtually anywhere in the corn processing process.”  Again, CN’504 in Embodiment 3 teach a working embodiment wherein the “enzyme preparation addition point was fiber washing” only.  This is further supported by the general description of CN’504.  “In the method of enzymatically producing corn starch of the present invention, the enzyme preparation is added in the corn soaking step or the corn breaking and germ separation and washing step or the fiber washing and drying step.” CN’504, page 2, para. 7.  As such, CN’504 teaches that enzyme can be added before the fiber washing and drying step and not necessarily at all steps indicated due to recitation of the disjunctive conjugation “or” as further supported by Embodiment 3.  As indicated in claim 1 of CN’504, “The enzyme preparation is added during the germ washing process in the corn breaking and germ separation and washing steps and/or the enzyme preparation is added during the fiber washing process in the washing and drying step of the fiber” such that CN’504 does not teach adding enzyme/xylanase throughout the process as argued.
	Applicant argues:
In addition, one skilled in the art would understand that Ramirez uses the tank right after the first grind, rather than in the fiber washing step, because Ramirez's objectives are to reduce steeping time and the amount of S02 at steeping. For this reason, adding Ramirez's tank to He's process and moving it from its location right after the first grind into the fiber washing step would render Ramirez unsatisfactory for its intended purpose and frustrate the operational principle of Ramirez. Using Ramirez's tank at any other step in the process would have resulted in losses in starch, as well as poor germ separation, which would further render He's invention unsatisfactory for its intended purpose (i.e., of simultaneously improving starch yields and gluten yields). As alluded to above, using Ramirez's tank in He's process would undermine both of these advantages of He. 
MPEP § 2143.01(V) states "[i]f proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)" (emphasis added). "If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 123 USPQ 349 (CCPA 1959)" (emphasis added).

The modification stated in the rejection is modification of the fiber washing step taught in CN’504 to include an incubation tank.  Applicant has not explained why such a modification would make CN’504 unsuitable for its intended purposed.
It is noted that the rejection is not predicated upon using the protease treatment taught by Ramirez et al. wherein CN’504 teach that use of a protease is undesirable.  “[T]he protease will hydrolyze part of the protein in the corn starch, which will eventually lead to the loss of the most economical protein in the corn starch production process, and dissolved in the water.” CN’504, page 1, end.  CN’504 is filed in 2011 and Ramirez et al. is published 2009.  As such, CN’504 is understood as teaching a process that is an improvement over prior protease-utilizing processes known at the time of publication of CN’504 such that an ordinarily skilled artisan would recognize that it is desirable to utilize the non-protease process of CN’504 and to not utilize the protease process of Ramirez et al. such that the cited art teaches that not following the teachings of Ramirez et al. in regards to use of a protease is beneficial.  Again, as stated by CN’504, utilization of a protease “will eventually lead to the loss of the most economical protein in the corn starch production process,” wherein CN’504 teach that use of a xylanase instead increases starch recovery that compensates starch loss due to exclusion of protease treatment. “In addition, the method of the present invention can not only improve the yield of corn starch, but also increase the yield of protein powder, and at the same time, can effectively save energy.” CN’504, page 2, third paragraph.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652  

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652